                           FOR COUNSEL ONLY

   State of Ohio
                            Affidavit For Search Warrant
         SS
 4millop COO),

Police Officer Nicholas Casch, P164 Cincinnati Police Department, being first duly
cautioned and sworn, deposes and says that within the jurisdiction of the Hamilton
County, Ohio Municipal Court, at:

11 East Sixty-Ninth Street, Cincinnati Ohio, 45216. The building is described as a one
story single family house, constructed of grey siding and white trim. The numbers 11 are
in silver, above the door on the north side of the building.

To include any safes or other containers in the residence, locked or unlocked, any storage
containers assigned to said location, and any connecting attic space, basement and garage.

1098 Meadowind Court Cincinnati Ohio, 45231. The building is described as a two story
single family house, constructed of brown brick and white siding. The numbers 1098 are
in black above the porch and front door on the south side of the building.

To include any safes or other containers in the residence, locked or unlocked, any storage
containers assigned to said location, and any connecting attic space, basement and garage.

A 2008 Honda Accord, black in color, bearing Ohio license plate HKE1313, with vehicle
identification number 1HGCS12718A007893, registered to Marvin Mukes at 1098
Meadowind Ct. Cincinnati Ohio 45231. Parked at 1098 Meadowind Ct. Cincinnati Ohio
45231

TO include any safes or other containers in the vehicle, locked or unlocked.

A 2011 Chevrolet Traverse, silver in color, bearing Ohio temporary license plate
G506470, with vehicle identification number 1GNKVEEBOBJ275729, registered to
Marvin Mukes at 1098 Meadowind Ct. Cincinnati Ohio 45231. Parked at 1098
Meadowind Ct. Cincinnati Ohio 45231

To include any safes or other containers in the vehicle, locked or unlocked.

A 2006 Honda Accord, blue in color, bearing Ohio License plate HND8291, with vehicle
identification number 1HGCM56346A108092, registered to Le-Lon Campbell at 941
Glasgow Drive Cincinnati Ohio 45240. Parked at 1098 Meadowind Ct. Cincinnati Ohio
45231
                 FOR COUNSEL ONLY

 To include any safes or other containers in the vehicle, locked or unlocked.

 A 2004 Volkswagen, silver in color, bearing Ohio temporary license plate G458074,
 with vehicle identification number WVWHL73C99E535011, registered to Le-Lon
 Campbell at 941 Glasgow Drive Cincinnati Ohio 45240. Parked at 1098 Meadowind Ct.
 Cincinnati Ohio 45231

 To include any safes or other containers in the vehicle, locked or unlocked.

He believes and has good cause to believe that at said places there are concealed;
Heroin/fentanyl, a Schedule I Controlled Substance, including but not limited to
paraphernalia associated with the sales of said contraband, such as, scale(s) or other
weighing devices, packaging materials, such as, bindles or baggies, U.S. currency
associated with the sale or resale of said contraband. Other items or paraphernalia used in
the manufacture and/or use of said contraband. Any records tending to show the
disbursement of funds and income, items bartered or sold for said contraband, any items
tending to show ownership or control of said property, such as, keys or returned mail.
Any weapons kept to protect the contraband or proceeds from the sale of said contraband,
and the said items are concealed in violation of law, to wit; Drug Trafficking, Section
2925.03, of the Ohio Revised Code. Such belief is supported by the following facts;

The Affiant, Police Officer Nicholas Casch has 4 years of law enforcement experience,
with the Cincinnati Police Department. The Affiant has received formal classroom
training specifically in the area of narcotics investigations. During his tenure the Affiant
has been involved in numerous investigations and arrests for felony drug possession and
drug trafficking. The Affiant has interviewed numerous individuals arrested for these
drug offenses and has become aware of the methods commonly utilized by illegal drug
traffickers. The Affiant is also familiar with methods illegal drug traffickers use to
conceal proceeds from illegal drug sales. The Affiant is aware that illegal drug traffickers
will use vehicles they own or have control of to store and/or transport illegal drugs, illegal
drug paraphernalia, and currency obtained from illegal drug sales. The Affiant also works
with a team of investigators who have experience in narcotics investigations. The Affiant
has collaborated with these investigators and learned the various means by which
traffickers will conduct their business and evade detection by law enforcement. The
Affiant is currently assigned as an investigator in a Violent Crime Squad of the Cincinnati
Police Department.

On June 4, 2018, the Affiant received information from brother officers that Le-Lon
Campbell, SSN:                  DOB: 3/5/1993, hereinafter referred to as CAMPBELL,
was distributing heroin in the Cincinnati Ohio area. Furthermore the officers advised that
CAMPBELL is utilizing cellular number (513) 972-7160, and a 2008 Honda Accord,
black in color, bearing Ohio license plate HKE1313, registered to Marvin Mukes at 1098
Meadowind Ct. Cincinnati Ohio 45231 to facilitate the drug trafficking offense.
                      FOR COUNSEL ONLY
 On                 officers met with a confidential and reliable informant, (hereinafter
 referred to as CI#1) to conduct a controlled purchase of heroin from CAMPBELL. CI#1
 has conducted controlled purchases of narcotics and provided information to law
 enforcement in the past which was proven true and accurate through independent
 investigation. The information has also resulted in the successful recovery of narcotics
 and assets by law enforcement. During this meeting, Officers searched CI#1 for
 contraband, with none found. CI#1 was provided US currency and electronic recording
 and transmitting equipment.

While under the control of law enforcement, CI#1 placed a call to CAMPBELL on
cellular number (513) 972-7160. During the conversation, CAMPBELL agreed to meet
CI#1 to sell him/her heroin. CAMPBELL advised CIO to meet at a predetermined
location to complete the sale. CI#1, under constant supervision and control by officers,
was monitored by members of Law Enforcement as he/she went to the predetermined
meeting location.




On             officers again met with CI#1 to conduct a controlled purchase of heroin
from CAMPBELL. During this meeting, Officers searched CI#1 for contraband, with
none found. CIO was provided US currency and electronic recording and transmitting
equipment.

 While under the control of law enforcement, CI#1 placed a call to CAMPBELL on
cellular number (513) 972-7160. During the conversation, CAMPBELL agreed to meet
CI#1 to sell him/her heroin. CAMPBELL advised CI#1 to meet at a predetermined
location to complete the sale. CI#1, under constant supervision and control by officers,
was monitored by members of Law Enforcement as he/she went to the predetermined
meeting location. Officers closely monitored the informant as he/she met with
CAMPBELL. While under surveillance by the affiant, CAMPBELL met with the
informant, and sold him/her heroin.




After the transaction, CI#1 met with officers and immediately surrendered the purchased
heroin. Officers recovered the electronic recording and transmitting devices. The heroin
                 FOR COUNSEL ONLY

 was submitted to the Hamilton County Coroner's Crime Lab for analysis. The contraband
 tested positive for Fentanyl.

On June 12, 2018, Judge Martin reviewed and signed a search warrant to provide real
time GPS tracking / Ping Location information for the cellular device used to facilitate
the drug transaction on June 8, 2018. Officers monitored PING location data to identify
locations that CAMPBELL would frequent.

On June 13, 2018, CAMPBELL was placed on probation for drug trafficking for a drug
trafficking incident arising on October 13, 2017.

On July 3 2018, officers responded to 1098 Meadowind Ct. Cincinnati Ohio 45231 to
conduct surveillance in reference to PING location data. Your affiant observed and
photographed CAMPBELL exit the front door of the location carrying a satchel bag over
his shoulder. CAMPBELL was observed closing the door behind him and utilizing a key
on the door. CAMPBELL was then observed entering the driver door of a silver Toyota
Camry bearing an unknown Kentucky temporary license plate.

On July 21, 2018 officers conducted surveillance 1098 Meadowind Ct. Cincinnati Ohio
45231. Officers observed a 2011 Chevrolet Traverse, silver in color, bearing Ohio
temporary license plate G768945, with vehicle identification number registered to
CAMPBELL parked across from the location. Officers then observed CAMPBELL exit
the location and enter into the silver Chevrolet Traverse.

Later, on               Officers met with CI#1 to arrange a controlled purchase of heroin
from CAMPBELL. Officers searched CI#1 for contraband, with none found. CI#1 was
provided US currency and electronic recording and transmitting equipment. While under
the control of law enforcement, CI#1 placed a call to CAMPBELL on cellular number
(513) 972-7160 to arrange the purchase of heroin. During this telephone call, which was
monitored by the affiant, CAMPBELL agreed to meet with the informant at a
predetermined location in order to sell him/her heroin. Officers closely monitored the
informant as he/she drove to the predetermined location.




On July 26, 2018 Judge Hartman signed a search warrant for real time electronic tracking
of the silver Chevrolet Traverse bearing Ohio temporary license plate G768945 and
vehicle identification number 1GNKVEEBOBJ275729. Officers were unable to locate the
vehicle and execute the warrant.
                  FOR COUNSEL ONLY

 On August 28, 2018 CAMPBELL was arrested for drug paraphernalia by the Hamilton
 County Sheriff's Office.

 On September 15, 2018 officers responded to 1098 Meadowind Ct. Cincinnati Ohio
 45231 to conduct surveillance. CAMPBELL was observed exiting the address and
 entering into a blue 2006 Honda Accord bearing Ohio registration HND8291 registered to
 CAMPBELL.

 On September 16, 2018 CAMPBELL was arrested and charged by Springfield Township
 Police with Domestic Violence that occurred at 1098 Meadowind Ct. Cincinnati Ohio
 45231.

On September 19, 2018 CAMPBELL was charged with drug trafficking and tampering
with evidence by Springfield Township Police Department, Hamilton County Ohio, after
walking into the police department seeking help for an overdosing female. Officers
arrested CAMPBELL after finding a significant quantity of narcotics in his possession.

On October 2, 2018, brother officers received an anonymous drug complaint in the area
of 11 East Sixty-Ninth Street, Cincinnati, Ohio 45216. Officers responded to the area to
conduct covert surveillance and observed CAMPBELL conducting several hand-to-hand
drug transactions in front of the location at 11 East Sixty-Ninth Street. Brother officers
observed CAMPBELL enter and exit the location at 11 East Sixty-Ninth Street several
times between serving customers. CAMPBELL was also seen going back and forth to a
silver Volkswagen bearing Ohio temporary license plate G458074 registered to
CAMPBELL.

On October 3, 2018, Officers again responded to 11 East Sixty-Ninth Street, Cincinnati,
Ohio 45216. Officers again observed CAMPBELL conducting several hand-to-hand drug
transactions in front of the location at 11 East Sixty-Ninth Street. Brother officers again
observed CAMPBELL enter and exit the location at 11 East Sixty-Ninth street several
times between serving customers. CAMPBELL was seen going to and from the silver
Chevrolet Traverse.

On October 3, 2018 Judge Dinkelacker reviewed and signed a search warrant for
electronic tracking of the silver 2004 Volkswagen bearing Ohio temporary license plate
G458074 registered to CAMPBELL. Officers were unable to locate the vehicle and
execute the search warrant.

On October 5, 2018 officers responded to 1098 Meadowind Ct. Cincinnati Ohio 45231 to
conduct surveillance. Officers witnessed CAMPBELL exit and leave the location.

On October 8, 2018, your Affiant met with a confidential source of infoii iation that
provided additional details regarding CAMPBELL. The confidential source has provided
information to law enforcement in the past that was determined to be true through
                   FOR COUNSEL ONLY
 independent investigations.




On October 8, 2018 the Hamilton County Sheriffs Office signed a felony drug
possession, and misdemeanor drug paraphernalia warrant on CAMPBELL.

Later on October 8, 2018 your affiant reviewed previous PING location data from June
and July of 2018. The PING location data puts CAMPBELL in the area of 11 East Sixty-
Ninth Street, Cincinnati, Ohio 45216; a location previously undetected by officers at the
time of the PING. The times and locations of the previous PINGs correspond with the
officers observations on October 2, 2018, and the information provided by the
confidential source.

On October 9, 2018 officers observed a 2006 Blue Honda Accord bearing Ohio License
plate HND8291 registered to CAMPBELL parked in front of the location at 11 East
Sixty-Ninth Street, Cincinnati, Ohio 45216.

Later on October 9, 2018 the confidential source of information contacted your affiant




On October 10, 2018 officers observed a silver Chevrolet Traverse bearing Ohio
temporary license plate G506470 registered to Marvin Mukes parked in front of the
location at 11 East Sixty-Ninth Street, Cincinnati, Ohio 45216. The above silver
Chevrolet Traverse is the same vehicle previously registered to CAMPBELL as it has the
same vehicle identification number of 1GNKVEEDOBJ275729.

On October 11, 2018 brother officers from Hamilton County Probation received
information from an additional confidential source that CAMPBELL
                     FOR COUNSEL ONLY

 On October 11, 2018 brother officers observed CAMPBELL meet with several customers
 on the front porch of 11 East Sixty-Ninth Street, Cincinnati, Ohio 45216. CAMPBELL
 was observed making several hand to hand transactions in the presence of small children.

On October 15, 2018 officers responded to the Carthage area to conduct surveillance on
CAMPBELL reference PING location data. Officers began conducting surveillance at an
undisclosed location that CAMPBELL is known to frequent. Officers became aware of
the location                                                                         While
conducting surveillance, officers noticed several customers arrive at the location. Officers
then observed the vehicles leave the location and proceed to 11 East Sixty-Ninth Street,
Cincinnati, Ohio 45216. CAMPBELL was observed arriving at 11 East Sixty-Ninth
Street, Cincinnati, Ohio 45216 and entering and exiting a black 2-door Honda Accord
parked across the street from the location. Officers then observed and photographed
CAMPBELL entering the front door of 11 East Sixty-Ninth Street, Cincinnati, Ohio
45216 and returning outside to meet with the customers. CAMPBELL conducted several
hand to hand transactions on the front porch of the location and went back inside.

CAMPBELL has multiple drug and weapon related convictions in Hamilton County,
Ohio. CAMPBELL is currently wanted for Felony Drug Possession warrant number
C/18/CRA/26677; Felony Tampering with Evidence, warrant number B1805913;
Misdemeanor Capias for Domestic Violence, warrant number C18B24502; Misdemeanor
Warrant for Drug Paraphernalia, warrant number Cl 8B26678.

CAMPBELL has been identified as a suspect in three separate shooting incidents within
Hamilton County.




 Based on all the above, the Affiant believes CAMPBELL is involved in the distribution
 of heroin/fentanyl in the Cincinnati/ Hamilton County Ohio area. The affiant believes
 CAMPBELL is conducting on-going heroin/fentanyl sales from 11 East Sixty-Ninth
 Street, Cincinnati Ohio, 45216, as well as 1098 Meadowind Court Cincinnati Ohio,
45231, and the vehicles he utilizes. Specifically CAMPBELL has been observed entering
and exiting the 2008 Honda Accord, black in color, bearing Ohio license plate HKE1313,
with vehicle identification number 1HGC512718A007893; a 2011 Chevrolet Traverse,
silver in color, bearing Ohio temporary license plate G506470, with vehicle identification
number 1GNKVEEBOBJ275729; a 2006 Honda Accord, blue in color, bearing Ohio
License plate HND8291, with vehicle identification number 1HGCM56346A108092; a
2004 Volkswagen, silver in color, bearing Ohio temporary license plate G458074, with
vehicle identification number WVWHL73C99E535011. It is the affiant's experience
that heroin dealers commonly maintain quantities of heroin, currency from past sales,
records from past sales, packaging materials, as well as other items used to facilitate their
illegal business at the residences and vehicles they use to facilitate those sales. The
                 FOR COUNSEL ONLY
Affiant understands that individuals involved in drug trafficking frequently utilize
vehicles that are registered to acquaintances and family members. It is also known to the
Affiant that individuals involved in drug trafficking frequently utilize multiple vehicles to
commit the drug trafficking offense. This is done to avoid detection from Law
Enforcement surveillance and in an attempt to avoid asset seizure efforts by law
enforcement. The affiant therefore believes the items listed in this Affidavit are currently
at the locations and vehicles for which this Warrant is sought.

Affiant further says that there is urgent necessity that the search be conducted in the night
time to prevent the possible destruction of evidence and to assist officers in not being
detected when entering the area of the dwelling as well as for officer safety.

There is also necessity to waive the precondition for nonconsensual entry based upon the
following; CAMPBELL has five prior weapons convictions. CAMPBELL has prior
charges for aggravated robbery, firing a weapon into a habitation, robbery and felonious
assault. CAMPBELL has been identified as a suspect in three separate shooting incidents
within Hamilton County. This information was provided to the affi ant by four
independent confidential sources. CAMPBELL also previously threatened to shoot CI#1
if he found out that he/she was working with the police.

To assist the officers in serving the warrant, so as not to be detected, and for the safety of
the officers in serving the warrant.




Sworn to, subscrybed before me, and filed in this Court this

Day     /         Month       C--30, --2-0 18

By
Judge, Hamilton County Municipal Co             Af
